


Exhibit 10.1
Execution Version


EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is dated as of January 28, 2015 by
and between RESOURCE AMERICA, INC., a Delaware corporation having its principal
place of business at 1 Crescent Drive, Suite 203, Navy Yard, Philadelphia,
Pennsylvania 19112 (“RAI”) and Jeffrey D. Blomstrom (the “Executive”).
BACKGROUND
WHEREAS, RAI desires to continue to employ the Executive as Senior Vice
President of RAI, and Executive desires to continue to be so employed, pursuant
to the terms of this Agreement.
NOW, THEREFORE, in consideration of the promises and of the covenants and
agreements set forth herein and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, RAI and Executive
hereby agree as follows:
AGREEMENT
1.Employment. During the term of this Agreement, Executive shall be employed as
a Senior Vice President of RAI.
2.Duties. Executive shall report to the Chief Executive Officer of RAI or such
other senior executives of RAI as the Chief Executive Officer of RAI shall
direct. Executive shall serve RAI diligently, competently and to the best of his
abilities consistent with his past performance of services to RAI. Executive
shall devote substantially all of his time and attention to the business of RAI
and its Affiliates (as defined below), and shall not undertake any other duties
which conflict with these responsibilities. Executive shall render such services
as may reasonably be required of him to accomplish the business purposes of RAI,
and such duties as may be assigned to him from time to time and which are
appropriate for his position at RAI. In addition, it shall not be a violation of
this Agreement for Executive to serve on civic or charitable boards or
committees, deliver lectures, fulfill speaking engagements, and manage personal
investments; provided that such activities do not interfere in any material
respect with the performance of Executive’s responsibilities to RAI and its
Affiliates in accordance with this Agreement. For purposes of this Agreement,
“Affiliate” means (a) a direct or indirect majority owned subsidiary of RAI, (b)
an entity under RAI’s management pursuant to a written management agreement or
(c) a joint venture for which RAI has substantial operational and financial
management responsibility.
3.Term. Executive’s employment hereunder shall commence on the date hereof and
continue in full force and effect for a period of one (1) year, unless sooner
terminated in accordance with the provisions hereof (the “Term”). The Term shall
automatically extend so that on any day that this Agreement is in effect, it
shall have a then current Term of one (1) year from such day.
4.Compensation.
(a)Base Compensation. During the period of employment with RAI, RAI shall pay to
Executive a base salary “Base Compensation” in an amount established by the
Board of Directors of RAI (the “Board”), which is initially an amount equal to
Three Hundred Seventy-Five Thousand Dollars ($375,000) per annum (the “Initial
Level”). The Base Compensation will be paid in accordance with the general
payroll practices by which RAI pays its executive officers. It is understood
that RAI, through the Compensation Committee of the Board, will review
Executive’s performance on an annual basis and increase or decrease (but in no
event below the Initial Level) such Base Compensation, based upon Executive’s
performance.
(b)Incentive Compensation. During the Term, Executive may receive incentive
compensation in the form of cash bonus payments, stock option grants, restricted
stock grants and other forms of incentive compensation, based upon Executive’s
performance.
5.Benefits. Executive shall be entitled to receive the following benefits from
RAI independent of any other benefits which Executive may receive from RAI or
otherwise:
(a)Participation in Plans. Executive (and his dependents, where applicable)
shall be entitled to participate, at the same cost-sharing basis as similarly
situated senior officers of RAI, in all applicable savings and retirement plans,
practices, policies, and programs of RAI and in any group life, hospitalization
or disability insurance plans, and health programs, in each case to the extent
Executive is eligible under the terms of such plans or programs. Nothing in this
Agreement or otherwise shall prevent RAI from amending or terminating any
savings and retirement, welfare or other employee benefit plans, practices,
policies, and programs from time to time as RAI deems appropriate.
(b)Disability. Executive shall be eligible, at the same cost-sharing basis as
similarly situated senior officers of RAI, for any short and long-term
disability and any life insurance plans or programs that are available to other
similarly situated senior officers of RAI, in each case, to the extent Executive
is eligible under the terms of such plans or programs.
(c)Reimbursement of Expenses. RAI shall reimburse Executive for all reasonable
expenses incurred by Executive in the performance of his duties, including,
without limitation, expenses incurred during business-related travel, in
accordance with RAI’s expense reimbursement policies applicable to other
similarly situated senior officers of RAI. Executive shall present to RAI, from
time to time, an itemized account of such expenses in such form as may be
required by RAI in accordance with RAI’s expense reimbursement policies.
(d)Personal Time Off. Executive shall be entitled to a number of days of
personal time off during each calendar year, at the same level as other
similarly situated senior officers of RAI, which shall be no less than the
amount set forth in RAI’s company policies. This includes days used for
vacation, illness or other personal matters but is exclusive of such office
holidays as may be designated by RAI. Currently RAI does not provide senior
officers with a specified number of days of personal time off during each year.
Senior officers are permitted to take a reasonable number of days of personal
time off each year, consistent with their work requirements, provided the senior
officers give prior notice to their supervisors and subject to the terms of any
RAI personal time off policy applicable to similarly situated senior officers of
RAI.


(e)    Life Insurance. Subject to Executive’s insurability at commercially
reasonable rates, during Executive’s employment with RAI, RAI will maintain, and
pay the premiums on, a term life insurance policy in the amount One Million
Dollars ($1,000,000). Executive, or a trust established by Executive, will be
the owner of the insurance policy and will have the sole right to designate the
beneficiaries under such policy. Executive acknowledges that RAI will report as
Form W-2 income to Executive amounts relating to the premiums paid by RAI on
such policy.
6.Termination. Anything herein contained to the contrary notwithstanding,
Executive’s employment hereunder shall terminate as follows:
(a)Death. Executive’s employment hereunder shall terminate automatically upon
the death of Executive.
(b)Termination by RAI for Cause. RAI may terminate Executive’s employment
hereunder for Cause. “Cause” shall encompass the following: (i) Executive has
committed any act of fraud against RAI or any one of its Affiliates; (ii)
illegal conduct or other misconduct by Executive, in either case that is willful
and results in material damage to the business or reputation of RAI or any of
its Affiliates; (iii) Executive is charged with a felony or any crime involving
moral turpitude; (iv) the continued failure of Executive substantially to
perform Executive’s duties under this Agreement (other than as a result of
physical illness or injury), after RAI delivers to Executive a written demand
for substantial performance that identifies, with reasonable opportunity to cure
(in no event less than thirty (30) calendar days), the manner in which RAI
believes that Executive has not substantially performed his duties; (v)
Executive has failed to follow reasonable written directions of RAI which are
consistent with his duties hereunder and not in violation of applicable law,
provided that if such failure is curable, Executive shall have thirty (30)
calendar days after written notice to cure such failure; or (vi) Executive has
breached any of the non-competition, non-solicitation, non-interference and
confidentiality covenants set forth in this Agreement.
(c)Termination by RAI without Cause. RAI may terminate Executive’s Employment
hereunder without Cause.
(d)Disability. RAI may terminate Executive’s employment hereunder due to illness
or other physical or mental disability of the Executive, resulting in his
inability to substantially perform the essential functions of the Executive’s
employment under this Agreement, with or without reasonable accommodation, for
more than one hundred eighty (180) calendar days in the aggregate or a period of
ninety (90) consecutive calendar days during any three hundred sixty-five
(365)-day period and the Board determines, in good faith and in writing, that
Executive, by reason of such illness or other physical or mental disability, is
rendered unable to substantially perform the essential functions of his
employment under this Agreement (a “Disability”), subject to RAI’s obligations
under applicable law. A termination of Executive’s employment by RAI for
Disability shall be communicated to Executive by written notice, and shall be
effective as of the date set forth in the notice (the “Disability Effective
Date”), unless Executive returns to full-time performance of his duties before
the Disability Effective Date.
(e)Termination by Executive for Good Reason. Executive may terminate his
employment hereunder for Good Reason (as defined below) upon written notice to
RAI, which notice shall set forth the grounds for such termination and the
specific provision of this Agreement on which Executive relies. The notice must
be provided within sixty (60) calendar days after the event giving rise to the
termination for Good Reason occurs. RAI shall have a period of thirty (30)
calendar days during which it may cure any condition reasonably susceptible of
cure. If RAI does not correct the grounds for termination during the thirty (30)
day period following the notice of termination, Executive’s termination of
employment for Good Reason will be effective on the thirtieth (30th) calendar
day after receipt of written notice from Executive. For purposes of this
Subsection (e) “Good Reason” shall mean: (i) any action by RAI that results in a
material diminution in Executive’s position, authority, duties, or
responsibilities; (ii) any termination of Executive’s employment by RAI for a
reason or in a manner not permitted by this Agreement; (iii) any failure by RAI
to comply with Section 10(c) of this Agreement; or (iv) any other substantial or
material breach of this Agreement by RAI.
(f)Termination by Executive without Good Reason. Executive may terminate his
employment hereunder for any reason other than those set forth in Section 6(e)
(other than by such Executive’s death or Disability).
(g)Notice Period. In the event that RAI or Executive desires to terminate
Executive’s employment for any reason, other than in the event of the
Executive’s death or by RAI for Cause, the terminating party must give the other
party four (4) months’ advance written notice of termination (“Notice Period”).
During the Notice Period, which will not exceed said four (4) months, Executive
will remain employed with RAI upon terms and conditions specified by RAI,
including, for example, that RAI may require Executive to provide reasonable
transition services and may determine that Executive is not required to report
to the offices of RAI during the Notice Period. Although Executive will remain
employed by RAI during the Notice Period and is not entitled to become employed
or engaged by any other company, partnership, person or entity in any capacity
(whether paid or unpaid) during the Notice Period, Executive may be required by
the Board to resign as an officer upon or at any time during the Notice Period,
upon the request of the Board. Executive will continue to receive Base
Compensation and be provided with applicable employee benefits under RAI’s
benefit plans during any Notice Period (except that Executive will not be
entitled to be granted or receive any new equity awards or new cash incentive
bonus or commissions for service during the Notice Period).
7.Effect of Termination.
(a)Death. If Executive’s employment is terminated by reason of Executive’s death
during the Term, Executive’s estate or legal representative shall receive:
(i)Any Base Compensation through the Date of Termination (as defined below) that
has been earned but not yet been paid;
(ii)Any accrued but unpaid vacation pay (if applicable) through the Date of
Termination; and


(iii)Any portion of any outstanding time-based vesting equity award that has not
yet become vested as of the Date of Termination shall automatically accelerate
and become fully vested immediately prior to the Date of Termination. Any
outstanding equity awards held by Executive at the Date of Termination that are
subject to performance based vesting conditions shall vest, if at all, in
accordance with the terms of the award agreement pursuant to which they were
granted.
The payments described in (i) and (ii) above shall be paid in a lump sum as soon
as practicable following the Date of Termination but in no event more than
thirty (30) calendar days after the Date of Termination (subject to Section 13
below, if applicable). In the event of termination under this Section 7(a), all
other benefits, payments or compensation to be provided to Executive hereunder
shall terminate and Executive’s rights in any equity or cash incentive plans
shall be governed solely by the terms of the applicable plan and grant and/or
any otherwise applicable law.
(b)Disability.
(i)Upon Termination of Executive’s employment pursuant to Section 6(d) hereof
due to Executive’s Disability, Executive shall be entitled to any portion of
Executive’s Base Compensation through the Date of Termination (as defined below)
that has been earned but not yet been paid and any accrued but unpaid vacation
pay (if applicable) through the Date of Termination, which shall be paid in a
lump sum as soon as practicable following the Date of Termination but in no
event more than thirty (30) calendar days after the Date of Termination (subject
to Section 13 below, if applicable).
(ii)In addition, upon the termination of Executive’s employment pursuant to
Section 6(d) hereof due to Executive’s Disability, Executive shall be entitled
to receive (A) an amount equal to the lesser of (x) the sum of one (1) year’s
Base Compensation, plus a cash amount equal to the Incentive Compensation for
the Prior Fiscal Year (as defined in Subsection (f) below), or (y) One Million
Dollars ($1,000,000), less (B) any long-term disability benefits paid to
Executive under RAI’s long-term disability insurance, subject to Executive’s
delivery to RAI of an effective release of all claims against RAI and its
Affiliates in the standard form provided by RAI for employee terminations,
substantially in the form attached hereto and made a part hereof as Exhibit A
(“Release”). The Base Compensation amount shall be paid in regular payroll
installments over the twelve (12) month period following the Date of
Termination, commencing on the sixtieth (60th) calendar day after the Date of
Termination, and the first payment will include any installment payments not yet
paid during the sixty (60) calendar day period after the Date of Termination
(subject to Section 13 below, if applicable).
(iii)In addition, upon the termination of Executive’s employment pursuant to
Section 6(d) hereof due to Executive’s Disability, (A) any portion of any
outstanding time-based vesting equity award that has not yet become vested as of
the Date of Termination shall automatically accelerate and become fully vested
immediately prior to the Date of Termination and (B) any outstanding equity
awards held by Executive at the Date of Termination that are subject to
performance based vesting conditions shall vest, if at all, in accordance with
the terms of the award agreement pursuant to which they were granted.


(c)By RAI for Cause; By Executive Other than for Good Reason. If Executive’s
employment is terminated by RAI for Cause during the Term or Executive
voluntarily terminates employment during the Term other than for Good Reason,
RAI shall pay Executive his Base Compensation through the Date of Termination to
the extent earned but not yet paid and any accrued but unpaid vacation pay (if
applicable) through the Date of Termination, which amount will be paid in a lump
sum as soon as practicable after the Date of Termination but in no event more
than thirty (30) calendar days after the Date of Termination (subject to Section
13 below, if applicable). In the event of termination under this Section 7(c),
all other benefits, payments or compensation to be provided to Executive
hereunder shall terminate and the rights of Executive in any equity or other
incentive plans shall be governed solely by the terms of the applicable plan and
grant and/or any otherwise applicable law.
(d)By RAI Other than for Cause, Death or Disability; by Executive for Good
Reason. If, during the Term, RAI terminates Executive’s employment, other than
for Cause, Death or Disability, or Executive terminates employment for Good
Reason, then, Executive shall be entitled to any portion of Executive’s Base
Compensation through the Date of Termination that has been earned but not yet
been paid and any accrued but unpaid vacation pay (if applicable) through the
Date of Termination, which shall be paid in a lump sum as soon as practicable
following the Date of Termination but in no event more than thirty (30) calendar
days after the Date of Termination (subject to Section 13 below, if applicable).
In addition, subject to Executive’s delivery to RAI of an effective Release, RAI
shall pay or provide to Executive the following in lieu of any further
compensation payments to Executive for periods subsequent to the Date of
Termination (the “Severance Benefits”):
(i)An amount equal to the lesser of (A) the sum of one (1) year’s Base
Compensation, plus a cash amount equal to the Incentive Compensation for the
Prior Fiscal Year, or (B) One Million Dollars ($1,000,000). The amount described
in this Section 7(d)(i) shall be paid in regular payroll installments over the
twelve (12)-month period following the Date of Termination, commencing on the
sixtieth (60th) calendar day after the Date of Termination and the first payment
will include any installment payments not yet paid during the sixty (60) day
period after the Date of Termination (subject to Section 13 below, if
applicable); and
(ii)Any portion of any outstanding time-based vesting equity award that has not
yet become vested as of the Date of Termination shall automatically accelerate
and become fully vested immediately prior to the Date of Termination. Any
outstanding equity awards held by Executive at the Date of Termination that are
subject to performance based vesting conditions shall vest, if at all, in
accordance with the terms of the award agreement pursuant to which they were
granted.
(e)For purposes of this Agreement, “Date of Termination” means (i) the date of
Executive’s death, (ii) the Disability Effective Date, (iii) the date on which
RAI specifies as the date of termination in the notice to Executive of a
termination for Cause, or (iv) the last day of the Notice Period in the event
Executive’s employment is terminated by RAI for any reason other for Cause, or
by the Executive for any reason, unless the parties agree otherwise.


(f)For purposes of this Agreement, the term “Incentive Compensation for the
Prior Fiscal Year” means (i) any annual bonus earned and paid or payable to
Executive for the fiscal year immediately prior to the fiscal year in which the
Date of Termination occurs (the “Prior Fiscal Year”) and (ii) any equity
compensation or cash long-term incentive compensation granted to Executive
during the Prior Fiscal Year, valued at its grant date value.
(g)In the event Executive’s employment is terminated during the Term by RAI or
Executive for any reason other than by RAI for Cause, any annual bonus for a
prior fiscal year that was granted but has not been fully paid as of the Date of
Termination shall continue to be paid in the same manner and on the same
schedule as if Executive had not terminated employment.
8.Restrictive Covenants.
(a)Non-Competition. Executive acknowledges and agrees that, during Executive’s
employment with RAI (including employment during the Notice Period), Executive
will not, without RAI’s express written consent, engage (directly or indirectly)
in any employment or business activity whose primary business involves, or is
related to, providing asset management services with respect to structured
credit and corporate credit activities within the United States. Executive
further agrees that, given the nature of the business of RAI and its Affiliates,
a nationwide geographic scope is appropriate and reasonable.
(b)Proprietary Information. Except as and to the extent required by law,
Executive agrees that for so long as Executive remains employed by RAI and its
Affiliates and at all times after termination of employment with RAI for any
reason, Executive will not directly, indirectly or otherwise, disclose, publish,
make available to, or use for Executive’s own benefit or the benefit of any
person or entity other than RAI or its Affiliates, for any reason or purpose
whatsoever other than the benefit of RAI or its Affiliates, any Proprietary
Information. For purposes of the preceding sentence, “Proprietary Information”
means any and all of the following information: origination information of any
kind, evaluation or analysis models or trade secrets, ideas, computations,
processes, or operation methods; new product developments, plans or
improvements; non-public customer information; financial information or
statements; plans or strategies; personnel information or new personnel
acquisition plans; projections; business acquisition plans; and other similar
matter and information which RAI or its Affiliates owns and will own and use and
will use, and/or which is useful in the various businesses of RAI and its
Affiliates. “Proprietary Information” shall not include matters or information
that are publicly known or become known to the public without violation of the
terms of this Agreement, or are generally utilized by other persons or entities
engaged in the same business or businesses as RAI and its Affiliates. Any
failure to mark or designate Proprietary Information as “confidential” or
“secret” shall not affect its status as Proprietary Information subject to the
terms of this Agreement. Executive shall keep the Proprietary Information in the
strictest confidence and trust.




(c)Non-Solicitation of Employees or other Service Providers. Executive covenants
and agrees that during the term of Executive’s employment by RAI and its
Affiliates and for the twelve (12)-month period following Executive’s
termination of employment for any reason (the “Restricted Period”), Executive
shall not, directly or indirectly through others, (i) recruit, solicit, or
attempt to induce, any employee, officer, contractor, or other business
associate of RAI or any of its Affiliates, whether such person is presently
employed by or providing services to such person/entity or may hereinafter be so
employed or engaged in a service relationship during the Restricted Period, to
terminate such person’s employment with, or otherwise cease such person’s
service relationship with, RAI or any of its Affiliates, or otherwise interfere
with the employment or service relationship between such person and RAI or its
Affiliates, unless RAI or its Affiliates, as applicable, first terminates the
employment or service relationship with such person or gives its written consent
to such employment or service, or offer of employment or service or (ii) engage
in any preparations, plans, or other actions designed to enable or assist
Executive to take any action that, if such action were to be taken during the
term of the Restricted Period, would violate any provision of this Section 8(c).
(d)Non-Solicitation of Customers. Executive covenants and agrees that during the
term of Executive’s employment by RAI and its Affiliates and during the
Restricted Period, Executive shall not, either directly or indirectly through
others:
(i)Solicit, divert, appropriate, or do business with, or attempt to solicit,
divert, appropriate, or do business with, any customer for whom RAI or any of
its Affiliates provided goods or services within twelve (12) months prior to
Executive’s date of termination or any actively sought prospective customer of
RAI or any of its Affiliates for the purpose of providing such customer or
actively sought prospective customer with services or products competitive with
those offered by RAI or any of its Affiliates during Executive’s employment with
RAI or any of its Affiliates, or
(ii)Encourage any customer for whom RAI or any of its Affiliates provided goods
or services within twelve (12) months prior to Executive’s date of termination
to reduce the level or amount of business such customer conducts with RAI or any
of its Affiliates.
9.Equitable Relief.
(a)Executive acknowledges and agrees that the business of RAI and its Affiliates
is highly competitive, that the Proprietary Information has been developed by
RAI and its Affiliates at significant expense and effort, and that the
restrictions contained in Section 8 are reasonable and necessary to protect the
legitimate business interests of RAI and its Affiliates. Because Executive’s
services are personal and unique and Executive has had and will continue to have
access to and has become and will continue to become acquainted with Proprietary
Information, the parties to this Agreement acknowledge and agree that any breach
by Executive of any of the covenants or agreements contained in Section 8 will
result in irreparable injury to RAI or its Affiliates, as the case may be, for
which money damages could not adequately compensate such entity. Therefore, RAI
or any of its Affiliates shall have the right (in addition to any other rights
and remedies which it may have at law or in equity and in addition to the
forfeiture requirements set forth in Section 9(b) below) to seek to enforce
Section 8 and any of its provisions by injunction, specific performance, or
other equitable relief, without bond and without prejudice to any other rights
and remedies that RAI or any of its Affiliates may have for a breach, or
threatened breach, of the restrictive covenants set forth in Section 8. Provided
that RAI is not in material breach of this Agreement, Executive agrees that in
any action in which RAI or any of its Affiliates seeks injunction, specific
performance, or other equitable relief, Executive will not assert or contend
that any of the provisions of Section 8 are unreasonable or otherwise
unenforceable. Executive irrevocably and unconditionally (i) agrees that any
legal proceeding arising out of this Section may be brought in the United States
District Court for the Eastern District of Pennsylvania, or if such court does
not have jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in Philadelphia County, Pennsylvania, (ii) consents to the
non-exclusive jurisdiction of such court in any such proceeding, and (iii)
waives any objection to the laying of venue of any such proceeding in any such
court. Executive also irrevocably and unconditionally consents to the service of
any process, pleadings, notices or other papers by way of a nationally
recognized commercial overnight delivery service (e.g., Federal Express/United
Parcel Service) provided proof of delivery is recorded by such service.
(b)Executive acknowledges and agrees that in the event Executive breaches any of
the covenants or agreements contained in Section 8, RAI shall thereafter be
obligated only for the Base Compensation through the Date of Termination to the
extent earned but not yet paid, any accrued but unpaid vacation pay (if
applicable) through the Date of Termination and accrued benefits (including, but
not limited to, any vested stock or similar vested grants/awards, if applicable)
provided in any RAI benefit plans, policies or practices then applicable to
Executive in accordance with the terms thereof and/or applicable law, and all
payments under Section 7(b) or Section 7(d) of this Agreement shall cease.
(c)If any portion of the covenants or agreements contained in Section 8 and this
Section 9, or the application hereof, is construed to be invalid or
unenforceable, the other portions of such covenants or agreements or the
application thereof shall not be affected and shall be given full force and
effect without regard to the invalid or unenforceable portions to the fullest
extent possible. If any covenant or agreement in Section 8 or this Section 9 is
held to be unenforceable because of the duration thereof or the scope thereof,
then the court making such determination shall have the power to reduce the
duration and limit the scope thereof, and the covenant or agreement shall then
be enforceable in its reduced form. The covenants and agreements contained in
Section 8 and this Section 9 shall survive the termination of Executive’s
employment hereunder.
10.Assignment.
(a)This Agreement is personal to Executive and, without the prior written
consent of RAI, shall not be assignable by Executive. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives.
(b)This Agreement shall inure to the benefit of and be binding upon RAI and its
successors and assigns, and RAI may assign this Agreement to any company in
which RAI has a membership or ownership interest of not less than 33% and/or
voting control of the board or other governing body of such assignee. In the
event of any assignment, RAI shall act as guarantor of the obligations to
Executive by the assignee hereunder.
(c)RAI shall require any successor (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
and/or assets of RAI expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that RAI would have been required to
perform it if no such succession had taken place. As used in this Agreement,
“RAI” shall mean both RAI as defined above and any such successor that assumes
and agrees to perform this Agreement, by operation of law or otherwise.


11.Non-Exclusivity of Rights; Resignation from Boards; Company Policies.
(a)Nothing in this Agreement shall prevent or limit Executive’s continuing or
future participation in or rights under any benefit, bonus, incentive or other
plan or program provided by RAI and for which Executive may qualify; provided,
however, that if Executive becomes entitled to and receives the payments
described in Section 7(d) of this Agreement, Executive hereby waives Executive’s
right to receive payments under any severance plan or similar program applicable
to employees of RAI.
(b)If Executive’s employment with RAI terminates for any reason, Executive shall
immediately resign from all boards of directors of RAI, any of its Affiliates
and any other entities for which Executive serves as a representative of RAI or
any of its Affiliates.
(c)Executive agrees that Executive will be subject to any compensation clawback,
recoupment and stock ownership policies that are applicable to similarly
situated senior officers, as in effect from time to time and as approved by the
Board or a duly authorized committee thereof. Notwithstanding the forgoing, to
the extent permitted by applicable law and regulation, any clawback of equity
awards shall only apply to the extent that the grant documents of any such award
so provide.
12.Miscellaneous.
(a)Severability. In case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal, or unenforceable in any
respect such validity, illegality or unenforceability shall not affect any other
provisions of this Agreement, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein,
provided that such invalid, illegal or unenforceable provision shall first be
curtailed, limited or eliminated only to the extent necessary to remove such
invalidity, illegality or unenforceability with respect to the applicable law as
it shall then be applied.
(b)Modification of Agreement. This Agreement shall not be modified by any oral
agreement, either expressed or implied, and all modifications thereof shall be
in writing and signed by the parties hereto.
(c)Waiver. The waiver of any right under this Agreement by any of the parties
hereto shall not be construed as a waiver of the same right at a future time or
as a waiver of any other rights under this Agreement.
(d)Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Pennsylvania, without
giving effect to the principles of conflicts of laws.


(e)Notices. Any notice to be given pursuant to this Agreement shall be
sufficient if in writing and mailed by certified or registered mail,
postage-prepaid, to the addresses listed below, or to such other address as to
which either party may notify the other in accordance with this Section 12(e).
If to RAI:
Resource America, Inc.
1 Crescent Drive, Suite 203 Navy Yard
Philadelphia, PA 19112
Attn: General Counsel


With a copy to:


Mims Maynard Zabriskie
Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103


If to Executive:
At the address in RAI’s payroll records.


(f)Withholding Taxes. All payments under this Agreement shall be made subject to
applicable tax withholding, and RAI shall withhold from any payments under this
Agreement all federal, state and local taxes as RAI is required to withhold
pursuant to any law or governmental rule or regulation. Executive shall be
responsible for all taxes applicable to amounts payable under this Agreement.
(g)Duplicate Originals and Counterparts. This Agreement may be executed in any
number of duplicate originals or counterparts or facsimile counterparts, each of
such duplicate original or counterpart or facsimile counterpart shall be deemed
to be an original and all taken together shall constitute but one and the same
instrument.
(h)Survivability. The respective rights and obligations of the parties under
this Agreement that are intended to survive the termination of Executive’s
employment with RAI shall survive any termination of Executive’s employment.
13.Section 409A.
(a)Payment Delay. Notwithstanding anything in this Agreement to the contrary, if
Executive is a “specified employee” of a publicly traded corporation under
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
if payment of any amount under this Agreement is required to be delayed for a
period of six (6) months after separation from service pursuant to section 409A
of the Code, payment of such amount shall be delayed as required by section 409A
of the Code, and the accumulated postponed amount, with interest (if
applicable), shall be paid in a lump sum payment within ten (10) calendar days
after the end of the six (6)-month period. If Executive dies during the
postponement period prior to the payment of postponed amount, the amounts
withheld on account of section 409A of the Code, with interest (if applicable),
shall be paid to the personal representative of Executive’s estate within sixty
(60) calendar days after the date of Executive’s death. A “specified employee”
shall mean an employee who, at any time during the twelve (12) month period
ending on the identification date, is a “specified employee” under section 409A
of the Code, as determined by the Board. The determination of “specified
employees,” including the number and identity of persons considered “specified
employees” and the identification date, shall be made by the Board in accordance
with the provisions of sections 416(i) and 409A of the Code and the regulations
issued thereunder.
(b)Section 409A Compliance. This Agreement is intended to comply with the
requirements of section 409A of the Code, or an exemption thereto, and shall in
all respects be administered in accordance with section 409A of the Code, to the
extent applicable. Notwithstanding anything in the Agreement to the contrary,
distributions may only be made under the Agreement upon an event and in a manner
permitted by section 409A of the Code or an applicable exemption. All payments
to be made upon a termination of employment under this Agreement may only be
made upon a “separation from service” under section 409A of the Code. For
purposes of section 409A of the Code, each payment hereunder shall be treated as
a separate payment and the right to a series of payments under this Agreement
shall be treated as a right to a series of separate payments. In no event may
Executive, directly or indirectly, designate the calendar year of a payment. All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of section 409A of the Code,
including, where applicable, the requirement that (i) any reimbursement shall be
for expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.
[Signature Page Follows]


IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Agreement as of the date first above written.
RESOURCE AMERICA, INC.




By:_______________________
Name: Jeffrey F. Brotman
Title: Executive Vice President




Jeffrey D. Blomstrom


__________________________




EXHIBIT A


WAIVER AND RELEASE AGREEMENT


WHEREAS, Jeffrey D. Blomstrom (“Executive”) previously has been employed by
Resource America, Inc. (the “Company”) as Senior Vice President;


WHEREAS, Executive acknowledges that his employment terminated [with/without
cause or with/without good reason] on ______________;


WHEREAS, Company and Executive wish to enter into this Waiver and Release
Agreement (“Agreement”) pursuant to the terms of Executive’s Employment
Agreement; and


THEREFORE, in consideration of the mutual covenants and promises contained in
this Agreement and in Executive’s Employment Agreement, the Company and
Executive agree as follows:


1.    Executive, for and on behalf of himself and Executive’s heirs,
beneficiaries, executors, administrators, attorneys, successors, and assigns,
subject to the provisions of Paragraph 3 hereof, forever waives, releases,
discharges, and covenants not to sue Company, its past, present, former and
future members, owners, parents, affiliates, subsidiaries, divisions,
successors, licensees, assigns, and employees, officers, directors, agents,
insurers, and attorneys thereof (hereinafter also referred to as the “Released
Parties”), from and for any and all of Executive’s potential or actual causes of
action, any attorney’s fees arising from or relating to the decision to end his
employment, or any event occurring on or prior to the Effective Date (as defined
in Paragraph 10 below) of this Agreement, which are known or unknown, fixed or
contingent, and by reason of any matter, cause, thing, charge, claim, right or
action whatsoever, against and as to Company and/or any of the other Released
Parties, including, but not limited to, any insurance coverage, deferred
compensation, benefits, incentive compensation, bonuses, premiums, or medical
expenses, or on account of any alleged conduct of the Released Parties which
might be alleged by Executive to be unlawful or in any way related to
Executive’s employment with Company, including, without limitation: (1) any and
all claims for monetary damages under the Age Discrimination in Employment Act
of 1967, as amended, 29 U.S.C. § 621, et seq. (“ADEA”), the Older Workers
Benefit Protection Act of 1990 (“OWBPA”), Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. § 2000e et seq., 42 U.S.C. § 1981 et seq., the Civil
Rights Act of 1991, 42 U.S.C. § 1981 et seq., and the Americans With
Disabilities Act, 42 U.S.C. §12101 et seq.; (2) any and all other claims under
federal, state or local laws, including but not limited to the National Labor
Relations Act, 29 U.S.C. § 151 et seq., the Employee Retirement Income Security
Act, 29 U.S.C. § 1001 et seq., the Fair Labor Standards Act, 29 U.S.C. § 201 et
seq., the Rehabilitation Act of 1973, 29 USC §§ 701 et seq., the Pennsylvania
Human Relations Act, the Pennsylvania Equal Pay Law, the Pennsylvania
Whistleblower Law, the Pennsylvania Pregnancy Guidelines of the Pennsylvania
Human Relations Commission, the Pennsylvania Minimum Wage Law and any tort,
contract, and quasi-contract or other common law claims, including claims for
wrongful termination, retaliation, breach of implied or express contract,
negligent or intentional infliction of emotional distress (outrage), negligent
hiring, negligent supervision, negligence, wantonness, invasion of privacy,
defamation, slander, libel, misrepresentation, civil conspiracy, assault,
battery, intentional interference with business or contractual relations, and
any and all other state or local laws that may apply to Executive, up to the
date of the execution of this Agreement; and (3) any other provision of federal,
state or local statutory or common law or regulation, with the exception of any
action the law precludes Executive from waiving by agreement, including but not
limited to any claims that Executive may have for unemployment or workers’
compensation under the laws of Pennsylvania, any claim that the Company breached
its commitments under this Agreement and any claim for indemnification for acts
and omissions to act as an officer, manager, member, director or employee of the
Company or any subsidiary thereof to the maximum extent permitted under the LLC
Agreement and other of the Company’s (or applicable subsidiary’s) applicable
governing instruments and applicable law.


2.    Except as otherwise prohibited by applicable law, Executive, for and on
behalf of himself and Executive’s heirs, beneficiaries, executors,
administrators, attorneys, successors, and assigns, subject to the provisions of
Paragraph 3 hereof, also agrees and covenants not to file a lawsuit or claim in
arbitration to assert any claim with respect to Executive’s employment with
Company, or the cessation of employment with Company, or any event occurring on
or prior to the Effective Date (as defined in Paragraph 10 below) of this
Agreement. Except as otherwise prohibited by applicable law, any claim, charge,
complaint, or lawsuit filed in violation of this Agreement by Executive, for and
on behalf of himself or Executive’s heirs, beneficiaries, executors,
administrators, attorneys, successors, or assigns shall automatically constitute
a breach of this Agreement. Subject to the provisions of Paragraph 3 hereof,
Executive further agrees that he will not disparage any of the Released Parties,
and that he hereby waives any and all rights to reinstatement or future
employment with Company. Executive represents that he has not filed any
complaints or charges against the Company with any local, state, federal or
foreign agency or court.


3.    The foregoing shall in no event apply to any claims that, as a matter of
applicable law, are not waivable. Company and Executive agree that nothing in
this Agreement prevents or prohibits Executive from: (i) making any disclosure
of relevant and necessary information or documents in connection with any
charge, action, investigation, or proceeding relating to this Agreement, or as
required by law or legal process; (ii) participating, cooperating, or testifying
in any charge, action, investigation, or proceeding with, or providing
information to, any self-regulatory organization, governmental agency or
legislative body, and/or pursuant to the Sarbanes-Oxley Act, (iii) filing,
testifying, participating in or otherwise assisting in a proceeding relating to
an alleged violation of any federal, state or municipal law relating to fraud,
or any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization or (iv) challenging the knowing and voluntary
nature of the release of ADEA claims pursuant to the OWBPA. To the extent
permitted by law, upon receipt of any subpoena, court order or other legal
process compelling the disclosure of any such information or documents,
Executive agrees to give prompt written notice to Company so as to permit
Company to protect its interests in confidentiality to the fullest extent
possible. To the fullest extent provided by law, Executive agrees and
acknowledges, however, that Executive is waiving any right to recover monetary
damages in connection with any such charge, action, investigation or proceeding.
To the extent Executive receives any monetary relief in connection with any such
charge, action, investigation or proceeding, Company will be entitled to an
offset for the benefits made pursuant to this Agreement, to the fullest extent
provided by law.


Company and Executive further agree that the Equal Employment Opportunity
Commission (“EEOC”) and comparable state or local agencies have the authority to
carry out their statutory duties by investigating charges, issuing
determinations, and filing lawsuits in Federal or state court in their own name,
or taking any action authorized by the EEOC or comparable state or local
agencies. Executive retains the right to participate in any such action and to
seek any appropriate non-monetary relief. Executive retains the right to
communicate with the EEOC and comparable state or local agencies and such
communication can be initiated by Executive or in response to the government and
such right is not limited by any non-disparagement claims. Company and Executive
agree that communication with employees plays a critical role in the EEOC’s
enforcement process because employees inform the agency of employer practices
that might violate the law. For this reason, the right to communicate with the
EEOC is a right that is protected by federal law and the Agreement does not
prohibit or interfere with those rights. Notwithstanding the foregoing,
Executive agrees to waive any right to recover monetary damages in any charge,
complaint or lawsuit filed by Executive or by anyone else on Executive’s behalf.


4.    Subject to the provisions of Paragraph 3 hereof, Executive agrees that the
terms and conditions of this Agreement shall remain strictly confidential, and
Executive further agrees not to disclose to any third party, other than legal
counsel or immediate family members, the terms and conditions of this Agreement,
except as may be required by law.


5.    As consideration for Executive’s promises and covenants contained herein,
Company shall pay Executive the amounts identified in, and pursuant to the terms
of, Executive’s Employment Agreement.


6.    Nothing contained in this Agreement, or the fact of its submission to
Executive, shall be admissible evidence in any judicial, administrative, or
other legal proceeding, or be construed as an admission of any liability or
wrongdoing on the part of Company or the other Released Parties of any violation
of federal, foreign, state or local statutory or common law or regulation.


7.    Executive acknowledges that he has entered into this Agreement freely,
knowingly, and voluntarily; it is further understood and agreed that this
Agreement was reached and agreed to by the Parties in order to avoid the expense
of any potential claims or disputes.


8.    Executive and Company each knowing and voluntarily agree and expressly
acknowledge that this Agreement includes a waiver and release of all claims
which Executive has or may have to collect monetary damages under the ADEA,
including, but not limited to, the Older Workers’ Benefit Protection Act
(“OWBPA”). The following terms and conditions apply to and are part of the
waiver and release of ADEA claims under this Agreement.


a.
Executive has read carefully the terms of this Agreement and understands the
meaning and effect of this Agreement.



b.
Executive is advised to consult an attorney before signing this Agreement.

c.
The waiver and release of claims under the ADEA contained in this Agreement does
not cover rights or claims that may arise after the date on which Executive
signs this Agreement.



d.
Executive is granted twenty-one (21) days after he is presented with this
Agreement to decide whether or not to sign it.



e.
Executive will have the right to revoke the waiver and release of claims under
the ADEA within seven (7) days after his signing this Agreement, and the waiver
and release of all claims Executive may have under the ADEA pursuant to this
Paragraph 7 shall not become effective or enforceable until that revocation
period has expired without Executive having revoked the waiver and release of
claims under the ADEA.



f.
Executive hereby acknowledges and agrees that he is knowingly and voluntarily
waiving and releasing his rights and claims only in exchange for consideration
(something of value) in addition to anything of value to which he is already
entitled.



9.    Executive agrees and acknowledges that he has read this Agreement
carefully and fully understands all of its provisions. This Agreement
constitutes the entire agreement among the parties hereto with respect to all
the matters discussed herein, and supersedes all prior or contemporaneous
discussions, communications or agreements, expressed or implied, written or
oral, by or between the parties regarding such matters. However, this Agreement
does not supersede Executive’s Employment Agreement or otherwise alter
Executive’s and the Company’s post-employment obligations pursuant to that
Employment Agreement.


10.    This Agreement shall be construed and enforced in accordance with the
laws of the Commonwealth of Pennsylvania. Any suit, claim or other legal
proceeding brought by Executive and arising out of or relating to Executive’s
employment, his resignation of employment, or this Agreement shall be brought
exclusively in the federal or state courts located within Pennsylvania, and
Executive and Company hereby submit to personal jurisdiction in the Commonwealth
of Pennsylvania and to venue in such courts.


11.    This Agreement shall not become effective or enforceable until the eighth
day following Executive’s execution of this Agreement without Executive having
previously revoked this Agreement (the “Effective Date”). Executive shall have
the right to revoke this Agreement at any time during the seven (7) day period
immediately following his execution of it. In order to revoke this Agreement,
Executive must submit written notice of his revocation to __________________ via
email (____________) and certified U.S. Mail, _____________________, such that
the notice is received by said person before the expiration of the seven-day
revocation period.


12.    This Agreement may not be modified, altered or changed except by an
express written document signed by all parties hereto, wherein specific
reference is made to this Agreement.


    
13.    The language of all parts of this Agreement shall, in all cases, be
construed as a whole, according to its fair meaning, and not strictly for or
against any of the parties. Should any provision of this Agreement be declared
or be determined by any tribunal to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be a part of
this Agreement.


14.    This Agreement may be assigned or transferred to, and shall be binding
upon and shall inure to the benefit of, any successor or assign of Company, and
any such successor or assign shall be deemed substituted for all purposes for
Company under the terms of this Agreement. This Agreement may not be assigned by
Executive.


15.    This Agreement may be executed in counter-parts, and authentic copies,
facsimile signatures and electronic reproductions shall be deemed to be original
signatures for all purposes.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date specified below.


Dated:
 
 
By:
 
 
 
 
 
Jeffrey D. Blomstrom
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dated:
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
On Behalf of Resource America, Inc.
 
 
 
 
 
 
 
 
 
 





 









